Denied October 7, 1913.
.On Petition for Behearing.
(135 Pac. 332.)
Mr. Justice Eakin
delivered the opinion of the court.
6-8. It is suggested that the court erred in following the rule as stated in Lewis, Eminent Domain, §§ 697, 698, and as declared by the Minnesota cases cited and by the case of Sharp v. United States, 191 U. S. 341 (48 L. Ed. 211, 24 Sup. Ct. Rep. 114, 112 Fed. 893, 50 C. C. A. 597, 57 L. R. A. 932), to the effect that if different tracts are used together as one property, or are adapted for such use, and are more valuable because of such adaptation, they should be treated as one property, otherwise not. Defendants contend that this is not the correct rule but cite no cases to the contrary. The cases of Kansas City Co. v. Merrill, 25 Kan. 421, and St. Louis etc. R. Co. v. Aubuchon, 199 Mo. 352 (97 S. W. 867, 116 Am. St. Rep. 499, 8 Ann. Cas. 822, 9 L. R. A. (N. S.) 426), cited by defendants, do not conflict with the rule here adopted. That rule as applied in this case is certainly logical and reasonable. It is not shown that other blocks or lots will suffer any specific damage, but in general terms it *116is said that the railroad will obstruct the streets and prevent access to the lots, though it is not shown that any particular lot will be so injured or to what extent. The facts as to how and to what extent any particular lot is damaged must be shown, and the admission in evidence of such general statements that it will be a damage to the town site and instructing the jury that they might consider the same as an element of damage was error that we must consider had weight with them and prevents the application of the rule established by Section 3, Article VII, of the Constitution (as amended [see Laws 1911, p. 7]), referring to which Mr. Justice McBride says:
“But, for the jury to find the fact, the court must see that they receive only legal evidence, and no good finding of fact can ever be predicated upon illegal evidence”: State v. Rader, 62 Or. 37 (124 Pac. 195); Lewis v. Northwestern Warehouse Co., 63 Or. 239 (127 Pac. 33).
The petition is denied. ' Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.